DETAILED ACTION
Election/Restrictions
Claims 1-10 are allowable. The restriction requirement between inventions, as set forth in the Office action mailed on 2/5/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 2/5/2021 is withdrawn.  Claims 11-20, directed to an electronic device is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.  In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Applicant specifically claims the structure of a lifting hinge module arranged in an electronic device to facilitate heat dissipation with a first bracket, a rotating shaft, a driving bracket, a first and second guiding bracket, a sliding link connected to the driving and first guiding bracket, a supporting link, and the sliding link to drive the supporting link to slide and lift to overcome the prior art.  
Even though the components of lifting hinges with brackets, driving brackets, guiding brackets, sliding links, supporting links, rotating shafts, and guiding brackets with guide slots are known to be used in the hinge art, a mass alteration of the structure of the prior art would be required to achieve the same connection and performance.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON W SAN whose telephone number is (571)272-6531.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JASON W SAN/Primary Examiner, Art Unit 3677